Title: To George Washington from Major Alexander Clough, 26 August 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            [New Jersey] wedensday night 10 oClock [26 August 1778]
          
          I had the honour to recive your letter at ten last night, at two this morning I marcht for Bergan, to collect what
            intelligance I could. The Gentlemen mentiond in my instructions have not made any
            preparation to leave the town—the waggons are on long Iseland which prevents my
            informent giveing a perticular Acct of them. in a few days I Expect to be more fully
            inform’d—On Sunday morning a detachment from the  corps of Artillery
            with twelve field peaces march to join Genl Tryon, who is driveing cattle from the east
            end of Long Iseland, the Cheaf part of thayr heavy Artillery, & Ordinnances
            stores, are put on board transports laying at red hook, likewise a large quantity of
            forage. the whole of the transports are wooded, and watter’d, for six months. the above
            acct is conferm’d by three sailers who deserted from them last night I have not been
            able to learn that any regementall baggage has been put on board—The Greens are orderd
            to hold them selves in readiness to embark on the shortest notice, it is suposed for the
            west Indeas. Lord Howe saild yesterday morning from the Hook, it is said for rode
            Iseland, in the afternoon a heavy fireing was heard to the southward of Staten Iseland.
            the day before two frigates where chace’t in to the Hook by a part of the french fleet.
            nothing has been heard of Adml Byron. two of the cork fleet are come in, and thirty are
            taken by the french. there are no troops arive’d
            naither is there any expected—It is generly belived in New york the army will stay till
            other proposeles are made by the commisoners then to Embark with all Expedtion—the
            Gentleman who gives me this intelligance is a person of varacity and posest of A Gentell
            fortune which makes me rely more on his information then on that of many others. I am
            your Exellencys Most Obt
          
            A. Clough
          
        